PER CURIAM.
Reversed and remanded pursuant to the Supreme Court’s decisions in Tascano v. State, 393 So.2d 540 (Fla.1980) and Murray v. State, 403 So.2d 417 (Fla.1981). By these decisions the Supreme Court has apparently ruled that no matter how overwhelming the evidence may be, failure to give a requested instruction on the penalties for the crimes charged constitutes reversible error. We make no rulings on the other issues raised by appellant, none of which were properly presented in the trial court, and all of which may become moot or the subject of a subsequent plenary appeal.
DOWNEY and ANSTEAD, JJ., and OWEN, WILLIAM C, Jr., Associate Judge, concur.